Title: To James Madison from Henry Dearborn, 6 September 1814
From: Dearborn, Henry
To: Madison, James


        
          Military District No. 1Head Qrs. Boston Septr. 6. 1814
          Sir,
        
        I have the honour of inclosing the orders of Govr. Strong, which are as I understand to be considered as a substitute for a compliance with my request for turning out a body of Militia as stated in my Letter of the 5th Inst. to the Department of War, by the inclosed orders no provision is made for the defence of any part of the District of Maine where the Enemy are now in considerable force. The Governor will probably propose to you the acceptance of the troops he has ordered out, altho it is evident they are not to be placed under my command, there remains no alternative but to rest intirely on the Governor for defence or to call on perticular Officers of the Militia for such force as may be deemed necessary, and from the present state of the public mind in this quarter it becomes a very delicate question whither I shall have recourse to last alternative or not. It is thought by Genl. Varnum and some other respectable characters that sought to have more explicit orders from you before I call on any of the Officers of the Militia, there now appears a pretty general disposition to defend our shores and Towns, but how far the arrangements of the Governor are to be relied on, time must shew, for alth[o]ugh he complied readily with my request, within less than two months past for turning out 1200 Men, it is now considered as unconstitutional to com[p]ly with my last request. Govr. Gilman has promptly agreed to turn out the men for the defence of Portsmouth. It will be highly gratifying to me to receive perticular directions on the dilicate subject I have stated. With due respect I am Sir your most Obt. & Humble Servant
        
          H. Dearborn
        
      